Citation Nr: 0606840	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  99-17 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
December 1976 and from January 1978 to July 1982.  Discharge 
from the first period of service was "honorable"; discharge 
from the second period was "under conditions other than 
honorable."  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The RO decision, which was 
prepared in August 1998 and issued to the veteran in 
September 1998, denied entitlement to service connection for 
schizophrenia.  The Board remanded the claim in February 2001 
and in September 2003.  The claim now returns to the Board 
following additional development.

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in March 2000 in 
Huntington, West Virginia, by the undersigned Veterans Law 
Judge.


FINDING OF FACT

The preponderance of the medical opinion of record 
establishes that the veteran's symptoms of schizophrenia were 
first manifested during the veteran's period of honorable 
service, although not diagnosed as such.


CONCLUSION OF LAW

The criteria for an award of service connection for 
schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for schizophrenia.  For the reasons detailed 
below, the Board agrees with the veteran's contention.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, as the decision below is favorable to the 
veteran, further discussion of the actions taken by VA to 
comply with the VCAA is not required.  

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In order for a claim for service connection to be granted, 
there must be competent evidence of current disability 
(established by medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (established by 
lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Facts and analysis

Service medical records from the veteran's first period of 
service disclose no apparent symptoms of a psychiatric 
disorder.  No psychiatric treatment was rendered, and no 
psychiatric disorder was identified at the time of his 
service separation.  However, during his second period of 
service, which resulted in a "under conditions other than 
honorable" discharge, the veteran required psychiatric 
examination and care for "inappropriate behavior."  In June 
1982, during the veteran's second period of service, the 
veteran manifested what was described as "inappropriate 
behavior."  He had some suicidal and homicidal thoughts, he 
appeared highly suspicious and guarded, and a long history of 
polydrug abuse was noted.   He admitted to depression.  He 
committed several offenses against the Uniform Code of 
Military Justice, including an absence without leave (AWOL).  
Various diagnoses were considered.  A diagnosis of 
schizotypal personality disorder was assigned.  

The veteran indicated that he sought correction of the 
character of his discharge, but correspondence dated in 
December 2002 from the Naval Council of Personnel Boards 
reflects that there was no active case regarding the 
veteran's discharge status.  

Subsequent to his July 1982 service discharge, the veteran 
has been hospitalized more than 10 times for manifestations 
of such symptoms as auditory hallucinations, anxiety, 
delusions, excessive fear, and worry, and a diagnosis of 
schizophrenia has been assigned for many years.  Social 
Security Administration (SSA) records reflect only that the 
veteran had a schizoaffective psychosis of long standing, but 
do not establish a date of onset of the disorder, although 
the records disclose that he was hospitalized for treatment 
of the disorder in the 1980's.  SSA disability benefits were 
granted effective in 1990.

By a statement dated in March 2001, the veteran's treating VA 
physician opined that the veteran's symptoms had a vague 
onset, but might have been manifested during the veteran's 
service in the 1970's and 1980's.  The claim was Remanded by 
the Board in September 2003, and the veteran was afforded VA 
examination.  However, he failed to report for that 
examination.  The veteran's representative argued that it was 
not clear that the veteran had received notification of the 
scheduled VA examination, and the Board agreed.

The veteran's claims file was sent for review by an 
independent VA medical reviewer.  That reviewer concluded, 
based on review of service medical records from the veteran's 
honorable service, records from his other than honorable 
service, and the VA and non-VA post-service clinical records, 
that the veteran's insidious course of psychotic illness 
began to surface during the veteran's first period of 
service, although the early manifestations were subtle enough 
to allow the veteran to continue with adequate functioning.  
The veteran initially attended college, held a job, got 
married, and supported his family, then he reenlisted.  

The reviewer concluded that the diagnosis assigned at the 
conclusion of the second period of service, a diagnosis of 
schizoid personality disorder, was not supported by the 
evidence.  In particular, a personality disorder is a 
pervasive pattern which emerges in adolescence.  In this 
case, the veteran's pre-morbid functioning disclosed no 
evidence of a personality disorder.  The reviewer concluded 
that all the evidence of record, including the veteran's age, 
sex, immersion in a new culture (military), and other factors 
are consistent with the established epidemiology for 
schizophrenia as beginning in the mid-1970's, during the 
veteran's first period of service.

The medical opinions of record are favorable to the veteran.  
The medical opinions establish that service connection may be 
granted based on the conclusion that the prodromal stages of 
schizophrenia began during the veteran's period of honorable 
service.  38 C.F.R. § 3.303(d); Caluza, supra.  Therefore, 
the preponderance of the evidence establishes that a grant of 
service connection for schizophrenia is warranted.  The claim 
is granted.


ORDER

The appeal for service connection for schizophrenia is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


